WILSHIRE MUTUAL FUNDS, INC. (the “Company”) Horace Mann Class Shares of Dow Jones Wilshire 5000 Indexsm Portfolio Supplement dated June 27, 2008 to the Prospectus of the Horace Mann Class Shares of the Portfolio listed above dated May 1, 2008 (the “Prospectus”) Effective July 14, 2008, this Supplement information replaces and supersedes any contrary information contained in the Prospectus. THE FOLLOWING INFORMATION REPLACES THE COMPANY’S WEBSITE ADDRESS ON THE FRONT COVER OF THE PROSPECTUS: www.wilshirefunds.com THE FOLLOWING INFORMATION REPLACES THE INFORMATION UNDER THE HEADING "SHAREHOLDER INFORMATION" ON OF THE PROSPECTUS: If you have questions about the Portfolio or your account, you may call us at 1-888-200-6796 or the Horace Mann home office at 1-800-999-1030. THE FOLLOWING INFORMATION REPLACES THE SECOND SENTENCE UNDER THE HEADING "HOW TO PURCHASE PORTFOLIO SECURITIES" ON PAGE 10 OF THE PROSPECTUS: To purchase the Horace Mann Class Shares, contact us at 1-888-200-6796. THE FOLLOWING INFORMATION REPLACES INFORMATION FOUND ON PAGES 10-11 OF THE PROSPECTUS UNDER THE HEADING “HOW TO PURCHASE PORTFOLIO SHARES” AND THE SUB-HEADINGS “(1) HORACE MANN
